Case 2:20-cv-00168-SPC-NPM Document 10 Filed 04/09/20 Page 1 of 4 PageID 76



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA

 RONALD TONGE,

             Plaintiff,

       v.                                       No. 2:20-cv-00168

 NOVARTIS PHARMACEUTICALS
 CORPORATION,

             Defendant.



                  NOVARTIS PHARMACEUTICALS CORPORATION’S
                     CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, counsel for Defendant

Novartis Pharmaceuticals Corporation (“NPC”) hereby discloses and certifies that, to the best of

my knowledge and belief, the following is a complete list of NPC’s parent corporations and

publicly held companies that own 10% or more of NPC’s stock:

       1.     Parent Companies:

       (a)    Novartis Finance Corporation, a New York corporation;

       (b)    Novartis Corporation, a New York corporation;

       (c)    Novartis Holding, AG, a Swiss company; and

       (d)    Novartis AG, a Swiss company, whose shares are publicly traded on the SIX

Swiss Exchange, and whose American Depository Shares are publicly traded on the New York

Stock Exchange.

       2.     Publicly held companies owning more than 10% of NPC stock:

       (a)    Novartis AG indirectly owns a 100% interest in NPC.
Case 2:20-cv-00168-SPC-NPM Document 10 Filed 04/09/20 Page 2 of 4 PageID 77



Dated: April 9, 2020              Respectfully submitted,

                                  By: /s/ Michael J. Thomas
                                  Michael J. Thomas
                                  Florida Bar No: 897760
                                  Jacqueline R. A. Root
                                  Florida Bar No: 0085700
                                  Kathryn L. Hood
                                  Florida Bar No: 69337
                                  PENNINGTON, P.A.
                                  215 South Monroe Street, 2nd Floor
                                  Tallahassee, Florida 32301
                                  Phone: (850) 222-3533

                                  Of Counsel:
                                  Robert E. Johnston, Esq. (Pro Hac Vice application
                                  forthcoming)
                                  Donald R. McMinn, Esq. (Pro Hac Vice application
                                  forthcoming)
                                  Andrew L. Reissaus, Esq. (Pro Hac Vice
                                  application forthcoming)
                                  HOLLINGSWORTH, L.L.P.
                                  1350 I Street Northwest
                                  Washington, District of Columbia 20005
                                  Phone: (202) 898-5800

                                  Attorneys for Defendant Novartis
                                  Pharmaceuticals Corporation




                                     2
Case 2:20-cv-00168-SPC-NPM Document 10 Filed 04/09/20 Page 3 of 4 PageID 78




                                     3
Case 2:20-cv-00168-SPC-NPM Document 10 Filed 04/09/20 Page 4 of 4 PageID 79



                                  CERTIFICATE OF SERVICE

       I certify that on this 9th day of April 2020, I electronically filed the foregoing Corporate

Disclosure Statement with the Clerk of the Court by using the CM/ECF system. I further certify

that a true and correct copy of the Corporate Disclosure Statement was served upon the

following counsel via electronic mail and United States mail:

       Joseph A. Osborne, Esq. #880043
       J. Robert Bell III, Esq. #115918
       Osborne & Francis Law Firm, PLLC
       433 Plaza Real, Suite 271
       Boca Raton, FL 33432
       (561) 293-2600
       josborne@realtoughlawyers.com
       rbell@realtoughlawyers.com

       Richard Elias
       Elias LLC
       231 S. Bemiston Avenue, Suite 800
       St. Louis, MO 63105
       (314) 391-6820
       relias@EliasLLC.com

       James G. Onder
       Lawna S. Wichmann
       OnderLaw, LLC
       110 East Lockwood, 2nd Floor
       St. Louis, MO 63119
       (314) 963-9000
       onder@onderlaw.com
       wichmann@onderlaw.com

       Attorneys for Plaintiffs

                                              /s/ Michael J. Thomas
                                              ATTORNEY




                                                 4
